DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to the 2021.09.17 reply.

Claims 1-20 are currently pending and have been examined.  The reply included only arguments.

Response to Arguments
	Applicant's arguments filed 2021.09.17 have been fully considered but they are not persuasive. 
	Applicant’s remarks as to the appropriateness of the drawing objection have been reviewed and are not persuasive. Applicant admits that figure 1 is “an example gas turbine engine” (specification page 2). Applicant’s claims are directed to a method, a system and a non-transitory computer medium containing the method, none of which are shown in figure 1. The objection is maintained. 
	Turning to the 35 USC §101 rejection, the arguments have been considered but are not persuasive.  
Applicant argues the claims do not recite a judicial exception and offers the 2019 PEG in support of the position. Using this as a basis, the arguments attempt to distinguish the claim recitation from “mental processes”, however the mental process is a type of abstract idea and as such is directed to a judicial exception. See MPEP 2016. Applicant’s argument that the claims do not cover “performance in the mind” is misguided.
	MPEP 2016 requires two criteria for subject matter eligibility. The claimed invention must be of a statutory category (i.e. Step 1) and must qualify as patent eligible subject matter, (i.e. pass the scrutiny of Step 2A, Prongs 1 and 2 and Step 2B). MPEP 2106.04 explains that judicial exceptions have been described using other terms including “mental processes”.  As set forth in the rejection the claim limitations are considered to be directed to a judicial exception.
	Notwithstanding the above, applicant next argues the claims present a practical application and recites the claimed recitations in support of this.  This is not persuasive. MPEP 2016.04 II.A provides that even if the claim is directed to a judicial exception, the recitation of additional elements that integrate the exception into a practical application results in patent eligible subject matter. MPEP 2106.04(d) describes evaluating additional elements to determine if a practical application exists. Per MPEP 2106.04(d) the first step is identifying whether there are any 
There are not, because the entire claim merely claims to generally link the use of a judicial exception to a particular technological environment or field of use. For example, obtaining a signal from a sensor, making determinations from the signal, and finding an axial position collectively describe an abstract idea which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) without any practical application or anything significantly more. The rejection is maintained.
	Turning to the 35 USC §102 rejection, applicant’s remarks are not persuasive. Applicant appears to argue that because a citation to paragraph [0013] is in the background section it somehow lacks relevance. This is not persuasive. The examiner notes that Applicant does not refute the substance of [0013] ([0013] This system enables the measurement of the axis rotation speed) and as such it is considered admitted prior art. Applicant’s mischaracterization of [0030] is not persuasive.
 Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner. 
	The rejection is maintained.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is directed to “a method” (i.e. a process), claim 10 is directed to “a system” and claim 20 is directed to “a non-transitory computer readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “measuring an axial position of a rotating component of an engine,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). As such, the claims are reasonably understood as “mental processes,” which require the following limitations: “obtaining a signal from the rotating component, the rotating component having a plurality of position markers distributed about a surface thereof, the position markers having an axially varying characteristic configured to cause a change in a varying parameter of the signal as a function of the axial position of the rotating component; determining a rotational speed of the rotating component from the signal; determining the varying parameter of the signal; and finding the axial position of the rotating component based on a known relationship between the axial position, the rotational speed, and the varying parameter of the signal.” These limitations simply describe a process of data gathering and manipulation, which is at least partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to a mental process which has been identified among non-limiting examples to be an abstract idea. MPEP 2106.04.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a sensor,: “a measuring circuit,” and “a processing unit,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “measuring an axial position of a rotating component of an engine,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a sensor,: “a measuring circuit,” and “a processing unit,” are claimed, these are generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and a conventional computing elements, Applicant’s specification discloses this in a 
In addition, dependent claims 2-9 and 11-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9 and 11-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1 and 10. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-10, 14-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 20120119730 to Sanchez Exposito, hereinafter SANCHEZ.
    PNG
    media_image1.png
    606
    595
    media_image1.png
    Greyscale

As to claim 1
SANCHEZ discloses a method for measuring an axial position of a rotating component of an engine, the method comprising: 
obtaining a signal from a sensor (8 in fig. 4 provided above) coupled to the rotating component ([0061]), the rotating component having a plurality of position markers (teeth in fig. 2) distributed about a surface thereof (teeth are on a cogwheel), the position markers having an axially varying characteristic configured to cause a change in a varying parameter of the signal as a function of the axial position of the rotating component (fig. 2); 
determining a rotational speed of the rotating component from the signal ([0013]); 
determining the varying parameter of the signal (fig. 5 referring to varying amplitude; [0038]); and 
finding the axial position of the rotating component based on a known relationship between the axial position, the rotational speed, and the varying parameter of the signal ([0064]).   

As to claim 5
SANCHEZ discloses the axially varying characteristic is an axially varying slope across a top surface of the position markers, to create an axially varying air gap between the position markers and the sensor (fig. 4).  

As to claim 6
SANCHEZ discloses the position markers are provided on a feedback device that is mounted to the rotating component (teeth are on a cogwheel).  

As to claim 9
SANCHEZ discloses the varying parameter of the signal is amplitude (see fig. 5). 
 
As to claim 10
See explanation for claim 1.

As to claim 14
See explanation for claim 5.  

As to claim 15
see explanation for claim 6.  
 
As to claim 18
See explanation for claim 9.  

As to claim 20
See explanation for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/7/2021 3:02 PM